Name: Commission Regulation (EEC) No 1690/92 of 29 June 1992 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/42 Official Journal of the European Communities 30. 6. 92 COMMISSION REGULATION (EEC) No 1690/92 of 29 June 1992 fixing production refunds on cereals and rice Annex to Regulation (EEC) No 2169/86 to establish the exact amount payable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 11a (5) thereof, Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (3), as last amended by Regulation (EEC) No 1309/92 (4) and in particular Article 6 thereof, Whereas Article 2 of Commission Regulation (EEC) No 2169/86 of 10 July 1986 laying down detailed rules for the control and payment of production refunds in the cereals and rice sectors (*), as last amended by Regulation (EEC) No 1398/91 (6), provides that the production refund is to be fixed one per month ; whereas the same Article provides for the possibility of altering the calculated refund in the event of significant movements in the prices of maize and wheat ; Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Article 1 The production refunds payable on cereals and rice in accordance with Regulation (EEC) No 1009/86 and calcu ­ lated in accordance with Regulation (EEC) No 2169/86 as amended shall be as follows in ECU 1 14,34 per tonne. Article 2 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 94, 9 . 4. 1986, p. 6. (4) OJ No L 139, 22. 5. 1992, p. 47. Is) OJ No L 189, 11 . 7. 1986, p. 12. 0 OJ No L 134, 29. 5. 1991 , p. 19 .